Case 6:19-cv-01028-PGB-LRH Document 98 Filed 01/13/21 Page 1 of 6 PageID 1967




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 FEDERAL TRADE COMMISSION,
                                                          Case No. 6:19-cv-1028-PGB-40-LRH
                 Plaintiff,
      v.

 FIRST CHOICE HORIZON LLC, et al,

                Defendants.



   PLAINTIFF FEDERAL TRADE COMMISSION’S RESPONSE TO THE COURT’S
    ENDORSED ORDER [DKT. NO. 97] REGARDING EFFECT OF DEFENDANT
    GUERRERO’S PENDING BANKRUPTCY PROCEEDINGS ON RECEIVER’S
                        MOTION TO COMPEL

       Pursuant to the Court’s Endorsed Order (ECF No. 97), Plaintiff, Federal Trade

Commission (“FTC” or “Commission”) files this response regarding the Receiver’s Motion for

Order Compelling Defendant Carlos S. Guerrero to Execute Stock Transfer Papers, and

Appointing Receiver as Attorney-in-Fact for Defendant Guerrero (ECF No. 95 (the “Motion to

Compel”)). In sum, due to the reopening of Defendant Guerrero’s bankruptcy case, and orders

entered in that case, the Motion to Compel should either be: (a) withdrawn by the Receiver,

without prejudice to refiling (which the FTC understands the Receiver intends to do); or,

alternatively, (b) absent such withdrawal, denied as moot by the Court, but without prejudice to

the refiling of the motion or a different motion seeking similar relief should circumstances

warrant.

       A. Defendant Guerrero’s Bankruptcy Case

       On or about January 12, 2009, Defendant Guerrero filed a petition for relief under

Chapter 11 of the Bankruptcy Code. In re Carlos S. Guerrero, No. 8:09-bk-00372 (Bankr. M.D.
Case 6:19-cv-01028-PGB-LRH Document 98 Filed 01/13/21 Page 2 of 6 PageID 1968




Fla.) (Bankr. ECF No. 1). In late October of 2010, Defendant Guerrero’s bankruptcy case was

converted to a Chapter 7 case (Bankr. ECF No. 295), and as a result, a Chapter 7 Trustee

(Douglas N. Menchise) was appointed to oversee the marshalling and liquidation of Defendant

Guerrero’s assets. A few years later, the Trustee concluded his administration of Defendant

Guerrero’s disclosed assets and his bankruptcy case was closed on February 27, 2012 (Bankr.

ECF No. 328).

       On September 4, 2020, more than eight years after Defendant Guerrero’s bankruptcy was

closed, the U.S. Trustee filed a motion to reopen Defendant Guerrero’s bankruptcy case, citing

the discovery of a previously undisclosed asset (Bankr. ECF No. 330). The bankruptcy court

granted that motion four days later, and reappointed the prior Ch. 7 Trustee to administer certain

assets (ECF No. 96-1). To date, the only asset the Trustee has identified that he intends to

pursue is Defendant Guerrero’s interest in Bavic Realty Corporation (“Bavic”). 1

       The FTC has taken the position in Defendant Guerrero’s bankruptcy case that the Trustee

made a prima facie showing that Defendant Guerrero held an interest in Bavic during the

pendency of his bankruptcy case. As a result, Defendant Guerrero’s interest in Bavic presently is

being administered as property of the reopened bankruptcy estate. 11 U.S.C. § 541. For that

reason, the FTC has agreed that the automatic stay prevents the FTC and/or Receiver from

collecting only Defendant Guerrero’s interest in Bavic under Section VII.H of the Stipulated

Order for Permanent Injunction and Monetary Judgment (ECF No. 93 (the “Stipulated Order”)).




1
  According to the Trustee, he intends to pursue both Defendant Guerrero’s interest in Bavic’s
stock, and the real property it owns. Bankr. ECF No. 361.

                                                 2
Case 6:19-cv-01028-PGB-LRH Document 98 Filed 01/13/21 Page 3 of 6 PageID 1969




11 U.S.C. § 362(a), (c). 2 Indeed, Bavic is the only asset presently subject to the automatic stay

imposed by order of the bankruptcy court (Bankr. ECF No. 361, attached as Exhibit A hereto). 3

       B. Turnover Provisions in the Stipulated Order

       Bavic is an asset that Defendant Guerrero is required to turn over to the Receiver

pursuant to the Stipulated Order. Specifically, Defendant Guerrero was ordered to: “transfer and

assign all of his right, title, and interest in and to stock or any ownership in [Bavic], whether real

or personal, to the Receiver at his direction or to his designated agent.” Stipulated Order,

Section VII.H. 4 Thus, the Trustee’s activities in Defendant Guerrero’s bankruptcy case

implicate only Section VII.H of the Stipulated Order, which provides for turnover of Defendant

Guerrero’s rights and interests in Bavic.

       C. Currently, the Motion to Compel Is Not Yet Ripe

       Once the extent of Defendant Guerrero’s interests in Bavic are resolved in his bankruptcy

case 5, assets may remain for the Receiver to recover under the Stipulated Order. For example,



2
 The automatic stay presently does not apply to any other assets in the Stipulated Order, nor
could it. Assets acquired after conversion to Chapter 7, and after closing of Defendant
Guerrero’s bankruptcy case are no longer (and for the former never were) property of his
bankruptcy estate. 11 U.S.C. § 541(a).
3
  Given the length of time that has passed between the closing of Defendant Guerrero’s
bankruptcy case and the motion to reopen, only assets identified as subject to the stay should be
treated as such. In other words, the fact that Defendant Guerrero’s bankruptcy case has been
reopened does not mean the Trustee can assert control over Defendant Guerrero’s post-petition
assets or assets Defendant Guerrero acquired after the prior automatic stay expired in his
bankruptcy case. 11 U.S.C. §§ 541, 362(c)(1)-(2). Upon closing of a debtor’s bankruptcy case,
the Bankruptcy Code does not allow the Trustee to reach Defendant Guerrero’s future assets,
such as the assets identified and subject to turnover in the Stipulated Order (with the exception of
Bavic).
4
 The Stipulated Order contains additional provisions related to real property purportedly held in
Bavic’s name. Stipulated Order, Section VII.H.
5
 The Trustee has filed an adversary proceeding in which he asserts causes of action (for
declaratory judgment, turnover, an accounting, and avoidance and recovery of post-petition
                                                  3
Case 6:19-cv-01028-PGB-LRH Document 98 Filed 01/13/21 Page 4 of 6 PageID 1970




after the Trustee resolves the extent – and time of acquisition – of Defendant Guerrero’s

ownership interests in Bavic, the Trustee could sell those interests in order to liquidate the asset.

Then, the Trustee would use the proceeds of that sale to distribute any funds remaining to

creditors who were not paid in full through Defendant Guerrero’s bankruptcy case. Provided

funds remain after the Trustee pays then-existing creditors, those funds normally would be

remitted to the debtor. 6 11 U.S.C. § 726(a)(6). But, Defendant Guerrero presently is obligated

by the Stipulated Order to turn all of his interests in Bavic over to the Receiver. Stipulated

Order, Section VII.H. Thus, if funds remain at the conclusion of Defendant Guerrero’s

bankruptcy case from the Trustee’s administration of Defendant Guerrero’s interests in Bavic,

those funds must be remitted to the Receiver under the Stipulated Order. Id.

       Because the dispute over and final administration of Defendant Guerrero’s interests in

Bavic are in a very nascent stage, the FTC contends that the Receiver’s Motion to Compel is not

ripe. Defendant Guerrero’s interests in Bavic are subject to the automatic stay in his bankruptcy

case (Ex. A), and the automatic stay prohibits the Receiver from taking further action to obtain

possession of or exercise control over Bavic. 11 U.S.C. § 362(a)(3). Accordingly, the FTC

understands the Receiver plans to withdraw the pending Motion to Compel without prejudice—

an outcome the FTC contends is appropriate. Absent withdrawal, the Court should deny the

motion without prejudice to future renewal, refiling, and/or modification should circumstances

arise at the conclusion of Defendant Guerrero’s bankruptcy case that warrant further action by

the Receiver before this Court.

transfers) against all who have claimed to hold interests in Bavic, its stock and assets. See
Menchise v. Guerrero, et al., Adv. No. 8:20-ap-00557 (Bankr. M.D. Fla.) (filed Oct. 27, 2020).
6
   Although remote, the possibility remains that the Trustee or bankruptcy court finds Defendant
Guerrero did not hold an interest in Bavic such that it was property of his prior bankruptcy estate.
If that were to occur, the automatic stay would lift, and the turnover requirements in Section
VII.H of the Stipulated Order would become enforceable again.
                                                  4
Case 6:19-cv-01028-PGB-LRH Document 98 Filed 01/13/21 Page 5 of 6 PageID 1971




Dated: January 13, 2021            Respectfully submitted,

                                   /s/ Michael A. Boutros
                                   MICHAEL A. BOUTROS
                                   ROBIN L. ROCK
                                   225 Peachtree Street, N.E., Suite 1500
                                   Atlanta, Georgia 30303
                                   (404) 656-1351 (Boutros office)
                                   Email: mboutros@ftc.gov
                                   (404) 656-1368 (Rock office)
                                   Email: rrock@ftc.gov
                                   (404) 656-1379 (FTC Fax)

                                   Attorneys for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                      5
Case 6:19-cv-01028-PGB-LRH Document 98 Filed 01/13/21 Page 6 of 6 PageID 1972




                                  CERTIFICATE OF SERVICE


        I hereby certify that, on this date, I electronically filed the foregoing with the Clerk of the

Middle District of Florida, Orlando Division, using the CM/ECF system, which will send notice

of electronic filing to the service list below.

        Robert D. Eckard, Esq.
        Law Office of Robert Eckard & Associates, P.A.
        3110 Alternate U.S. 19 North
        Palm Harbor, FL 34683
        Robert@RobertEckardLaw.com

        Mark J. Bernet, Esq., Receiver
        Akerman LLP
        401 E. Jackson St. Suite 1700
        Tampa, FL 33602
        Mark.bernet@akerman.com



Dated: January 13, 2021                           /s/ Michael A. Boutros
                                                  MICHAEL A. BOUTROS




                                                    6
